Proceeding pursuant to CPLR article 78 to review a determination of the State Commissioner of Social Services, dated November 5, 1979, and made after a statutory fair hearing, which affirmed a determination of the local agency to reduce petitioner’s grant of assistance on the ground that certain moneys received by petitioner monthly from a nonlegally responsible relative constituted available income. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination is supported by substantial evidence. Weinstein, J. P., O’Connor, Thompson and Boyers, JJ., concur.